Citation Nr: 1604388	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a left shoulder injury.

2. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to January 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.  His records are now contained completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of (1) entitlement to an extension of a temporary total evaluation based beyond October 1, 2011, based on convalescence; and (2) whether there was clear and unmistakable error in a June 2005 rating decision denying service connection for posttraumatic stress disorder (PTSD) have been previously referred to the Agency of Original Jurisdiction (AOJ) for adjudication in the first instance.  However, to date, no action has been taken on either claim.  Therefore, the Board does not have jurisdiction over these issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant case was previously before the Board in September 2012 and May 2015, at which times the appeal was remanded to the AOJ for further development. The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the instant appeal in May 2015 with instructions to associate all VA treatment records not yet associated with the claims file.  To date, no action has been undertaken to complete the requested action.  Specifically, VA records dated prior to May 2009, and from August 2014 to the present have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As there has not been compliance with the Board's previous instructions to obtain these records, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran testified at the December 2015 Board hearing that he received treatment for the disabilities on appeal at Duke Medical Center, a private facility.  Even though the Veteran reported that VA had informed him of its efforts to obtain these records, to date, there is no documentation of such efforts, nor is there the necessary authorization of record.  On remand, the Veteran should be requested to identify all non-VA medical facilities that have treated him for his left shoulder and lumbar spine disabilities and to provide the necessary authorizations to allow VA to obtain these records or to obtain those records and submit them to VA.

Also, at the December 2015 Board hearing, the Veteran testified that his disabilities have increased in severity since he was last provided a VA examination.  Given the Veteran's assertions of an increase in severity, as well as the period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected left shoulder and lumbar spine disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As a final note, entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Even though TDIU has been denied by the RO during the current appeal period, in light of the Court's holding in Rice, as well as the Veteran's assertion that he is unable to work due to his service-connected disabilities on appeal, the Board has assumed jurisdiction of the claim of entitlement to TDIU.  However, as the derivative TDIU claim is inextricably intertwined with the increased rating claims on appeal, it must also be remanded pending further development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities prior to January May 2009 and from August 2014 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his left shoulder and lumbar spine disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  A specific request should be made for private medical records held at Duke Medical Center as identified at the December 2015 Board hearing.  The Veteran is also notified that if he desires, he may obtain the records and submit them to VA.

4. Following completion of the above, the Veteran should be afforded a VA orthopedic type examination to address the current severity of his left shoulder and lumbar spine disabilities.  The examiner is to be provided access to the records in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, including functional effects on employability and activities of daily life.  A complete rationale for any opinions expressed must be provided.

5. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


